Case: 20-10417      Document: 00516270122          Page: 1     Date Filed: 04/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                   No. 20-10417                             April 6, 2022
                                 Summary Calendar                         Lyle W. Cayce
                                                                               Clerk

   Andre W. Williams, Sr.,

                                                             Plaintiff—Appellant,

                                        versus

   City of Richardson; Daryl Fourte; Travis Switzer,

                                                           Defendants—Appellees.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:16-CV-2944


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Andre Williams, who worked as a heavy equipment operator for the
   City of Richardson, sued the city and its several of its employees for race, age,
   and disability discrimination. The district court granted summary judgment
   in favor of defendants. Williams, who is representing himself, appeals the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10417         Document: 00516270122               Page: 2      Date Filed: 04/06/2022




                                          No. 20-10417


   district court’s grant of summary judgment for claims related to his not
   receiving a promotion. We affirm.
           Williams alleges that the city and two of its employees who
   interviewed him—Daryl Fourte and Travis Switzer 1—discriminated against
   him based on his race, age, and disability in declining to promote him to the
   position of Solid Waste Supervisor. His claims against the city are under
   Title VII, the Americans with Disabilities Act (ADA), and the Age
   Discrimination in Employment Act (ADEA); his claims against Fourte and
   Switzer are under 42 U.S.C. § 1981. 2
           We review a grant of summary judgment de novo, drawing all
   reasonable inferences in favor of the nonmoving party. Goudeau v. Nat’l
   Oilwell Varco, 793 F.3d 470, 474 (5th Cir. 2015). “Summary judgment is
   proper when there is no genuine dispute as to any material fact and the
   moving party is entitled to judgment as a matter of law.” Reed v. Neopost
   USA, Inc., 701 F.3d 434, 438 (5th Cir. 2012).
           In employment discrimination cases involving circumstantial
   evidence, we use the burden-shifting framework outlined in McDonnell
   Douglas Corp. v. Green, 411 U.S. 792 (1973) (establishing the framework in a


           1
             Williams sued five other city employees. The district court entered a separate
   final judgment dismissing those employees, which Williams did not appeal.
           2
             Besides his allegation that the city discriminated in passing him over for the Solid
   Waste Supervisor job, Williams also alleged at the district court that the city discriminated
   by passing him over for a different position. But Williams did not exhaust this claim at the
   EEOC. Additionally, on appeal, Williams argues that his termination was discriminatory.
   This claim was not exhausted either; indeed, Williams received his EEOC right-to-sue
   letter well before his termination. Moreover, Williams does not seem to have alleged in his
   complaint that his termination was discriminatory, nor does the district court appear to
   have ruled on this allegation. Consequently, we do not address these claims. See, e.g.,
   Pacheco v. Mineta, 448 F.3d 783, 792 (5th Cir. 2006) (affirming a dismissal of claims not
   raised in EEOC charge).




                                                 2
Case: 20-10417      Document: 00516270122          Page: 3   Date Filed: 04/06/2022




                                    No. 20-10417


   Title VII case). See also Morris v. Town of Independence, 827 F.3d 396, 400
   (5th Cir. 2016) (applying the framework in a section 1981 case); Goudeau, 793
   F.3d at 474 (applying the framework in an ADEA case); EEOC v. LHC Grp.
   Inc., 773 F.3d 688, 694 (5th Cir. 2014) (applying the framework in an ADA
   case). First, the plaintiff must make a prima facie showing of discrimination.
   Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142 (2000). That
   shifts the burden to the employer to articulate a legitimate and
   nondiscriminatory reason for the adverse employment action. Id. If the
   employer satisfies its burden, the plaintiff then must be afforded the
   “opportunity to prove by a preponderance of the evidence that the legitimate
   reasons offered by the defendant were not its true reasons, but were a pretext
   for discrimination.” Id. (quoting Tex. Dep’t of Comm. Affs. v. Burdine, 450
   U.S. 248, 256 (1981)).
          Although the district court based its summary judgment on
   Williams’s failure to establish a prima facie case, we can affirm on any ground
   supported by the record. Campos v. Steves & Sons, Inc., 10 F.4th 515, 520 (5th
   Cir. 2021). We will assume that Williams established a prima facie case on
   all his claims. We nonetheless affirm because defendants offered several
   nondiscriminatory reasons for not promoting Williams, and Williams has not
   produced evidence to cast doubt on the legitimacy of those reasons.
   Defendants provided evidence that Williams was denied a promotion
   because (1) he had worked in his current position fewer than 90 days, (2) he
   had not yet completed the probationary period for that position, (3) his
   performance in that role was far from exemplary, (4) his argumentativeness
   and lack of cooperation made him unsuitable for a supervisory position, (5)
   and his written and oral test scores were not at the level the interviewers
   wanted.
          The two pieces of evidence that Williams cites to rebut defendants’
   proffered reasons do not show them to be pretextual. He points to the



                                          3
Case: 20-10417      Document: 00516270122          Page: 4    Date Filed: 04/06/2022




                                    No. 20-10417


   characteristics of the person eventually promoted, who was 17 years younger
   and did not have a commercial driver’s license. But to prove pretext based
   on the hiring of a less qualified candidate, a plaintiff must show that “no
   reasonable person, in the exercise of impartial judgment, could have chosen
   the candidate selected over the plaintiff for the job in question.” McMichael
   v. Transocean Offshore Deepwater Drilling, Inc., 934 F.3d 447, 459 (5th Cir.
   2019) (quoting Moss v. BMC Software, Inc., 610 F.3d 917, 923 (5th Cir. 2010))
   (holding no age discrimination when comparator had higher performance
   rating). Here, hiring the younger candidate was reasonable because he had
   more administrative and supervisory experience than Williams did. Williams
   also raises derogatory racist comments allegedly made by a supervisor named
   Jones. But Jones was not involved in the hiring decision that Williams
   challenges.
          Williams also challenges the district court’s decision not to appoint
   counsel for him. That decision is reviewed for an abuse of discretion. See
   Baranowski v. Hart, 486 F.3d 112, 126 (5th Cir. 2007). The district court
   considered the well-developed nature of employment discrimination law and
   the straightforward nature of Williams’s claims. It also recognized that
   Williams did a decent job filing pleadings, effecting service of process, filing
   lengthy briefs, and accumulating evidence. More proof of Williams’s ability
   to represent himself is his 51-page appellate brief. See also Oviedo v. Lowe’s
   Home Improvement, Inc., 184 F. App’x 411, 412 (5th Cir. 2006) (upholding the
   denial of appointed counsel); Buesgens v. Snow, 169 F. App’x 869, 871 (5th
   Cir. 2006) (same). The district court’s careful ruling was not an abuse of
   discretion.
                                         ***
          AFFIRMED.




                                          4